

113 S1530 IS: Children in Families First Act of 2013
U.S. Senate
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1530IN THE SENATE OF THE UNITED STATESSeptember 19, 2013Ms. Landrieu (for herself, Mr. Blunt, Mr. Burr, Mr. Inhofe, Mr. Kirk, Ms. Klobuchar, Mrs. Shaheen, Ms. Warren, Mr. Wicker, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo realign structures and reallocate resources in the
		  Federal Government, in keeping with the core American belief that families are
		  the best protection for children and the bedrock of any society, to bolster
		  United States diplomacy and assistance targeted at ensuring that every child
		  can grow up in a permanent, safe, nurturing, and loving family, and to
		  strengthen intercountry adoption to the United States and around the world and
		  ensure that it becomes a viable and fully developed option for providing
		  families for children in need, and for other purposes. 1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the Children in Families First Act
			 of 2013.(b)Table of
			 contentsThe table of contents is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; purposes.Sec. 3. Definitions.TITLE I—Realignment of certain international child welfare responsibilities and functionsSec. 101. Establishment of Bureau of Vulnerable Children and Family Security in the Department of State.Sec. 102. Responsibilities of U.S. Citizenship and Immigration Services for accreditation of adoption service providers.Sec. 103. Transfer of functions and savings provisions.Sec. 104. Responsibilities of U.S. Citizenship and Immigration Services for adoption-related case processing.TITLE II—Annual reportingSec. 201. Annual report on children living without families.Sec. 202. Country reports regarding severe forms of trafficking.TITLE III—Promotion of a comprehensive approach for children in adversitySec. 301. Establishment of a USAID Center for Excellence for Children in Adversity.TITLE IV—Funding and effective datesSec. 401. Authorization of appropriations.Sec. 402. Effective dates.2.Findings;
			 purposes(a)FindingsCongress
			 makes the following findings:(1)The people of the
			 United States recognize and believe that children must grow up in permanent,
			 safe, and nurturing families in order to develop and thrive.(2)Science now
			 proves conclusively that children suffer immediate, lasting, and in many cases
			 irreversible damage from time spent living in institutions or outside of
			 families, including reduced brain activity, reduced IQ, smaller brain size, and
			 inability to form emotional bonds with others.(3)Governments in other countries seek models that promote the placement of children who are living outside family care in permanent, safe, and nurturing families, rather than in foster care or institutions, but many governments lack the resources or infrastructure to adequately address this need.(4)Despite the good
			 efforts of countless governments and nongovernmental organizations, millions of
			 children remain uncounted and outside of the protection, nurturing care,
			 permanence, safety, and love of a family. Without the care of a family, these
			 children are forced to live on the streets, in institutions, in paid foster
			 care, in child-headed households, in group homes, or as household
			 servants.(5)No reliable data
			 currently exists to define and document the number and needs of children in the
			 world currently living without families, but available evidence demonstrates
			 that there are millions of children in this situation needing immediate
			 help.(6)The December 2012 Action Plan for Children in Adversity commits the United States Government to achieving a world in which all children grow up within protective family care and free from deprivation, exploitation, and danger.  To effectively and efficiently accomplish this goal, it is necessary to realign the United States Government’s current operational system for assisting orphans and vulnerable children, and processing intercountry adoptions.(7)All options for
			 providing appropriate, protective, and permanent family care to children living
			 without families must be considered concurrently and permanent solutions must
			 be put in place as quickly as possible. Solutions include family preservation
			 and reunification, kinship care, guardianship, domestic and intercountry
			 adoption, and other culturally acceptable forms of care that will result in
			 appropriate, protective, and permanent family care. Preference should be given
			 to options that optimize child best interests, which generally means options
			 which provide children with fully protected legal status and parents with full
			 legal status as parents, including full parental rights and responsibilities.
			 The principle of subsidiarity, which gives preference to in-country solutions,
			 should be implemented within the context of a concurrent planning strategy,
			 exploring in- and out-of-country options simultaneously. If an in-country
			 placement serving the child’s best interest and providing appropriate,
			 protective, and permanent care is not quickly available, and such an
			 international home is available, the child should be placed in that
			 international home without delay.(8)Significant
			 resources are already dedicated to international assistance for orphans and
			 vulnerable children, and a relatively small portion of these resources can be
			 reallocated to achieve more timely, effective, nurturing, and permanent
			 familial solutions for children living without families, resulting in fewer
			 children worldwide living in institutions or on the streets, more families
			 preserved or reunified, and increased domestic and international
			 adoptions.(b)PurposesThe
			 purposes of this Act are—(1)to support the
			 core American value that families are the bedrock of any society;(2)to protect the
			 fundamental human right of all children to grow up within the loving care of
			 permanent, safe, and nurturing families;(3)to address a
			 critical gap in United States foreign policy implementation by adjusting the
			 Federal Government’s international policy and operational structures so that
			 seeking permanent families for children living without families receives more
			 prominence, focus, and resources (through the reallocation of existing
			 personnel and resources);(4)to harness the
			 diplomatic and operational power of the United States Government in the
			 international sphere by helping to identify and implement timely, permanent,
			 safe, and nurturing familial solutions for children living without families,
			 including refugee or stateless children;(5)to ensure that
			 intercountry adoption by United States citizens becomes a
			 viable and fully developed option for creating permanent families for children
			 who need them;(6)to protect
			 against abuses of children, birth families, and adoptive parents involved in
			 intercountry adoptions, and to ensure that such adoptions are in the individual
			 child’s best interests; and(7)to harmonize and
			 strengthen existing intercountry adoption processes under United States
			 law—(A)by ensuring that
			 the same set of procedures and criteria govern suitability and eligibility
			 determinations for prospective adoptive parents seeking to complete
			 intercountry adoptions, whether or not the child is from a foreign state that
			 is a party to the Hague Adoption Convention; and(B)by aligning the
			 definitions of eligible child for Convention adoptions and non-Convention
			 adoptions to the maximum extent possible.3.DefinitionsIn this Act:(1)Action plan for
			 children in adversityThe term Action Plan for Children in
			 Adversity means the policy document entitled United States
			 Government Action Plan on Children in Adversity: A Framework for International
			 Assistance: 2012–2017, released on December 19, 2012.(2)Appropriate,
			 protective, and permanent family careThe term appropriate,
			 protective, and permanent family care means a nurturing, lifelong,
			 commitment to a child by an adult, or adults with parental roles and
			 responsibilities that—(A)provides physical
			 and emotional support;(B)provides the
			 child with a sense of belonging; and(C)generally
			 involves full legal recognition of the child’s status as child of the parents
			 and of the parents’ rights and responsibilities regarding the child.(3)Central
			 authorityThe term central authority has the meaning
			 given the term in section 3 of the Intercountry Adoption Act of 2000 (42 U.S.C.
			 14902).(4)Children in
			 adversityThe term children in adversity means
			 children living inside or outside of family care who are deprived, excluded,
			 vulnerable, or at risk for violence, abuse, exploitation, or neglect.(5)Convention
			 adoptionThe term Convention
			 adoption has the meaning given the term in section 3 of the Intercountry
			 Adoption Act of 2000 (42 U.S.C. 14902).(6)Convention
			 countryThe term Convention country has the meaning
			 given the term in section 3 of the Intercountry Adoption Act of 2000 (42 U.S.C.
			 14902) and for which the Hague Adoption Convention has entered into
			 force.(7)GuardianshipThe
			 term guardianship means a permanent legal relationship between an
			 adult and a child, whereby the adult is lawfully invested with the power, and
			 charged with the duty, of taking care of the child. While some forms of
			 guardianship are not truly permanent, the form of guardianship referred to and
			 supported under this Act is permanent guardianship. A Kefala order issued by a
			 country that follows traditional Islamic law does not qualify as an adoption
			 under United States law, but may be a form of guardianship in some
			 circumstances.(8)Habitual
			 residence determinationThe term habitual residence
			 determination means a factual determination of where a prospective
			 adoptive parent (or parents) resides and where the child resides for purposes
			 of an intercountry adoption case.(9)Hague adoption
			 conventionThe term Hague Adoption Convention means
			 the Convention of Protection of Children and Cooperation in Respect of
			 Intercountry Adoption, concluded at the Hague May 29, 1993.(10)Kinship
			 careThe term kinship care means the full time care,
			 nurturing, and protection of children by relatives, members of their tribes or
			 clans, godparents, stepparents, or any adult who has a kinship bond with a
			 child, so long as those persons have the capacity and commitment to function as
			 true parents for the child on a permanent basis. It does not include paid
			 kinship foster care.(11)Non-convention
			 adoptionThe term non-Convention adoption
			 means—(A)an adoption by
			 United States parents of a child from a non-Convention country in accordance
			 with subparagraph (F) of section 101(b)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(b)(1));(B)an adoption by
			 United States parents of a child under the laws of the child’s country of
			 origin (generally when the parents are living in the child’s country of origin
			 and therefore able legally to complete a domestic adoption); or(C)in certain
			 circumstances (generally with respect to relative adoptions or adoptions by
			 dual national parents), an adoption by United States parents of a child from a
			 Convention country if that country allows legal and valid adoptions to take
			 place outside the scope of the Convention.(12)Non-convention
			 countryThe term non-Convention country means a
			 country in which the Hague Adoption Convention has not entered into force,
			 regardless of whether or not that country has signed the Convention.(13)Unparented
			 childrenThe term unparented children means children
			 lacking the legal, permanent, safe, and nurturing care of a parental figure or
			 figures, either inside their country of origin, in the country of their
			 habitual residence, or elsewhere, regardless of their lawful or unlawful
			 immigration status in their current country of residence.(14)Vulnerable
			 childrenThe term vulnerable children, consistent
			 with the United States Agency for International Development's definition, means
			 children and youth who are under 18 years whose safety, well-being, growth, and
			 development are at significant risk due to inadequate care, protection, or
			 access to essential services.IRealignment of
			 certain international child welfare responsibilities and functions101.Establishment
			 of Bureau of Vulnerable Children and Family Security in the Department of
			 State(a)EstablishmentThere
			 is established within the Department of State the Bureau of Vulnerable Children
			 and Family Security (referred to in this Act as the VCFS), which
			 shall be located in the Secretariat for Civilian Security, Democracy and Human
			 Rights and shall promote and support the following activities:(1)The development
			 and implementation in foreign countries of child welfare laws, regulations,
			 policies, best practices, and procedures in keeping with the goals articulated
			 in the Action Plan for Children in Adversity, including—(A)the sound
			 development of children through the integration of health, nutrition, and
			 family support;(B)supporting and
			 enabling families to care for children through family preservation,
			 reunification, and support of kinship care, guardianship, and domestic and
			 intercountry adoption; and(C)facilitating the
			 efforts of national governments and partners to prevent, respond to, and
			 protect children from violence, exploitation, abuse, and neglect.(2)Addressing the
			 gap in United States Government diplomacy, policy, and operations with respect
			 to promoting appropriate, protective, and permanent family care for children
			 living without families by establishing within the VCFS a Senior Coordinator
			 for Permanence, who—(A)shall occupy at least a Deputy Assistant Secretary-level position in the VCFS;
			 and(B)shall lead the
			 development and implementation of policies that will ensure the timely
			 provision of appropriate, protective, and permanent family care for children
			 living without families, including refugee and stateless children, through the
			 full continuum of permanence solutions, including family preservation and
			 reunification, kinship care, guardianship, and domestic and intercountry
			 adoption.(b)Assistant
			 Secretary(1)AppointmentThe
			 VCFS shall be headed by an Assistant Secretary, who shall be appointed by the
			 President by and with the consent of the Senate.(2)QualificationsThe
			 Assistant Secretary shall—(A)have experience
			 in the development of policies and systems and the implementation of programs
			 that promote the goals of the Action Plan for Children in Adversity;(B)be knowledgeable
			 of international child welfare, family permanence, and family creation through
			 domestic and intercountry adoption; and(C)be committed to
			 developing an integrated United States Government approach to international
			 child welfare that places equal emphasis on—(i)early childhood
			 survival and development;(ii)family
			 permanence; and(iii)protection from
			 abuse and exploitation.(3)AuthorityThe
			 Assistant Secretary shall report to the Under Secretary for Civilian Security,
			 Democracy and Human Rights.(4)Increase in
			 authorized assistant secretary positions(A)Amendment to
			 State Department Basic Authorities Act of 1956Section 1(c)(1) of
			 the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)(1)) is
			 amended by striking not more than 24 Assistant Secretaries and
			 inserting not more than 25 Assistant Secretaries.(B)Amendment to
			 title 5, United States CodeSection 5315 of title 5, United
			 States Code, is amended by striking Assistant Secretaries of State
			 (24) and inserting Assistant Secretaries of State
			 (25).(c)Functions(1)AdvisoryThe
			 Assistant Secretary shall serve as a primary advisor to the Secretary of State
			 and the President in all matters related to vulnerable children and family
			 security in foreign countries.(2)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, and in consultation and coordination with the Senior
			 Coordinator for Children in Adversity of the United States Agency for
			 International Development, and the Secretary of Homeland Security, the
			 Assistant Secretary shall represent the United States in matters relevant to
			 international child welfare, family preservation and reunification, and
			 provision of permanent, safe parental care through kinship, domestic and intercountry
			 adoption in—(A)contacts with
			 foreign governments, nongovernmental organizations, intergovernmental agencies,
			 and specialized agencies of the United Nations and other international
			 organizations of which the United States is a member;(B)multilateral
			 conferences and meetings relevant to family preservation, reunification, and
			 creating appropriate, protective, and permanent care for unparented children;
			 and(C)fulfillment of
			 the diplomatic responsibilities designated to the central authority under title
			 I of the Intercountry Adoption Act of 2000 (42 U.S.C. 14911 et seq.), as
			 amended by this Act.(3)Policy
			 development with respect to permanence for unparented children(A)In
			 generalThe Assistant Secretary shall—(i)develop and
			 advocate for policies and practices to ensure that children in foreign
			 countries who are living without families find appropriate, protective, and
			 permanent family care which is in the best interest of each child;(ii)give
			 consideration to family preservation and reunification, kinship care,
			 guardianship, and domestic and intercountry adoption; and(iii)seek to develop
			 and implement policies that lead to the use of all options for providing
			 appropriate, protective, and permanent family care to children living without
			 families as quickly as possible.(B)Best interest
			 determinationIn carrying out subparagraph (A), the Assistant
			 Secretary shall give preference to options that optimize the best interests of
			 children, including options which provide children with fully protected legal
			 status as children and parents with full legal status as parents, including
			 full parental rights and responsibilities.(C)SubsidiarityThe
			 principle of subsidiarity, which gives preference to in-country solutions,
			 should be implemented within the context of a concurrent planning strategy,
			 exploring in- and out-of-country options simultaneously. If an in-country
			 placement serving the child’s best interests and providing appropriate,
			 protective, and permanent care is not quickly available, and such an
			 international home is available, the child should be placed in that
			 international home without delay.(D)Best
			 practicesIn developing policies and programs under this Act, the
			 Assistant Secretary shall identify and utilize evidence-based programs and best
			 practices in family preservation and reunification and provision of permanent
			 parental care through guardianship, kinship care, and domestic and intercountry
			 adoption as derived from a wide variety of domestic, foreign, and global
			 policies and practices.(E)Technical
			 assistanceThe Assistant Secretary, in consultation with other
			 appropriate Federal agencies, shall provide technical assistance to governments
			 of foreign countries to help build their child welfare capacities and to
			 strengthen appropriate family preservation and reunification and the provision
			 of appropriate, protective, and permanent family care through kinship care,
			 guardianship, and domestic and intercountry adoption, including assistance
			 with—(i)the
			 drafting, disseminating, and implementing of legislation;(ii)the development
			 of implementing systems and procedures;(iii)the
			 establishment of public, private, and faith- and community-based
			 partnerships;(iv)the development
			 of workforce training for governmental and nongovernmental staff; and(v)infrastructure
			 development and data collection techniques necessary to identify and document
			 the number and needs of children living without appropriate, protective, and
			 permanent family care.(4)Responsibilities
			 with respect to intercountry adoption(A)In
			 generalThe VCFS, in coordination with other offices of the
			 Department of State and U.S. Citizenship and Immigration Services, shall have
			 lead responsibility for representing the United States Government in
			 discussions, negotiations, and diplomatic contacts pertaining to intercountry
			 adoptions.(B)Central
			 authority responsibility under the intercountry adoption act of
			 2000Section 101(b)(2) of the Intercountry Adoption Act of 2000
			 (42 U.S.C. 14911(b)(2)) is amended by striking Office of Children's
			 Issues and inserting Bureau of Vulnerable Children and Family
			 Security.(C)Determinations
			 of hague adoption convention complianceThe VCFS, in consultation
			 with other offices of the Department of State, and the Department of Homeland Security, shall have lead responsibility for determining whether a
			 Convention partner country has met its obligations under the Hague Adoption
			 Convention and is eligible to participate in intercountry adoptions in
			 accordance with United States law. Such determinations shall be documented in
			 writing, based on standardized criteria, and available for public review and
			 comment.(D)Negotiation of
			 bilateral agreementsThe VCFS, in consultation with the Secretary
			 of Homeland Security, shall have lead responsibility for the negotiation of
			 bilateral agreements with other countries pertaining to intercountry adoption
			 and in conformity with the provisions of the Hague Adoption Convention when the
			 other country is a Convention partner.(5)Policy
			 coordinationThe Assistant Secretary shall coordinate with the
			 Secretary of Homeland Security and the Administrator of the United States
			 Agency for International Development to maintain consistency in United States
			 foreign and domestic policy and operations with respect to children living
			 outside family care in foreign countries, particularly those living without
			 families.(6)Information
			 coordinationThe Assistant Secretary shall transmit—(A)any intercountry
			 adoption related case information received from the Central Authority of
			 another Convention country to the Secretary of Homeland Security; and(B)any intercountry
			 adoption related case information that the Secretary of Homeland Security
			 requests to the Central Authority of another Convention country.102.Responsibilities
			 of U.S. Citizenship and Immigration Services for accreditation of adoption
			 service providers(a)General
			 responsibilities under the Intercountry Adoption Act of 2000(1)In
			 generalThe Intercountry
			 Adoption Act of 2000 (Public Law 106–279; 114 Stat. 825) is amended by
			 inserting after section 103 (42 U.S.C. 14913) the following:103A.Responsibilities
				of the Department of Homeland Security(a)Accreditation
				and approval responsibilitiesThe Secretary of Homeland Security,
				working through the Director of U.S. Citizenship and Immigration Services,
				shall carry out the functions prescribed by the Convention with respect to the
				accreditation of agencies and the approval of persons to provide adoption
				services in the United States in cases subject to the Convention as provided in
				title II. Such functions may not be delegated to any other Federal
				agency.(b)InvestigationsThe
				Secretary of Homeland Security shall be responsible for managing and overseeing
				investigations related to the operation and services of adoption service
				providers, whether directly or indirectly.(c)Liaison with
				foreign governments on post-Placement reports and certain adoption
				casesThe Secretary of Homeland Security shall serve as the
				liaison with foreign governments with respect to queries about required
				post-placement reports and about specific intercountry adoption cases once the
				adopted children are living in the United States, including queries about the
				status of adopted children who are living in the United States in cases
				involving allegations of abuse, neglect, abandonment, or
				death..(2)Clerical
			 amendmentSection 1 of such Act is amended by inserting after the
			 item relating to section 103 the following:Sec. 103A. Responsibilities of
				the Department of Homeland
				Security..(3)Conforming
			 amendmentsSection 102 of such Act (42 U.S.C. 14912) is
			 amended—(A)in subsection
			 (a), by striking The Secretary and inserting Except as
			 provided for under section 103A, the Secretary;(B)in subsection
			 (b), by inserting , in coordination with the Secretary of Homeland
			 Security, after The Secretary;(C)by striking
			 subsection (c);(D)by redesignating
			 subsections (d) and (f) as subsections (c) and (d), respectively; and(E)by striking
			 subsection (e).(b)Accreditation
			 responsibilities under the Intercountry Adoption Act of 2000(1)Designation of
			 accrediting agenciesSection 202 of the Intercountry Adoption Act
			 of 2000 (42 U.S.C. 14922) is amended by inserting of Homeland
			 Security after Secretary each place it appears.(2)Standards and
			 procedures for providing accreditation or approvalSection 203 of
			 the Intercountry Adoption Act of 2000 (42 U.S.C. 14923) is amended by inserting
			 of Homeland Security after Secretary each place
			 it appears in subsections (a) and (b).(3)Oversight of
			 accreditation and approvalSection 204 of the Intercountry
			 Adoption Act of 2000 (42 U.S.C. 14924) is amended—(A)by inserting
			 of Homeland Security after Secretary each place
			 it appears; and(B)in subsection
			 (c)—(i)in
			 paragraph (1), by amending the paragraph heading to read as follows:(4)Authority of
				the secretary of homeland security;
				and(ii)in
			 paragraph (2), by striking Secretary's debarment order and
			 inserting debarment order of the Secretary of Homeland
			 Security.(4)Administrative
			 provisions(A)Access to
			 convention recordsSection 401(b) of the Intercountry Adoption
			 Act of 2000 (42 U.S.C. 14941(b)) is amended—(i)in
			 paragraph (1), by inserting , the Director of U.S. Citizenship and
			 Immigration Services, after Secretary; and(ii)in
			 paragraph (2), by inserting the Director of U.S. Citizenship and
			 Immigration Services, after Secretary,.(B)Assessment of
			 feesSection 403(b) of the Intercountry Adoption Act of 2000 (42
			 U.S.C. 14943(b)) is amended—(i)in
			 paragraph (1)—(I)by inserting
			 or the Director of U.S. Citizenship and Immigration Services
			 after Secretary; and(II)by inserting
			 or U.S. Citizenship and Immigration Services, respectively,
			 after Department of State; and(ii)in paragraph
			 (2), by inserting or U.S. Citizenship and Immigration Services
			 appropriation, as the case may be, after Department of State
			 appropriation.(c)Intercountry
			 adoption functions of U.S. Citizenship and Immigration Services(1)DefinitionsIn
			 this subsection and in section 103:(A)Adoption
			 serviceThe term adoption service has the meaning
			 given the term in section 3 of the Intercountry Adoption Act of 2000 (42 U.S.C.
			 14902).(B)Associate
			 directorThe term Associate Director means the
			 Associate Director of the Directorate.(C)DirectorateExcept
			 as otherwise provided in this subsection, the term Directorate
			 means the Field Operations Directorate of U.S. Citizenship and Immigration
			 Services.(2)Intercountry
			 adoption functionsThe Associate Director shall carry out—(A)the functions
			 described in section 103A(a) of the Intercountry Adoption Act of 2000, relating
			 to accreditation of agencies and approval of persons to provide adoption
			 services;(B)the functions
			 described in section 103A(b) of such Act, relating to management and oversight
			 of investigations related to the operation of such providers; and(C)the functions
			 described in section 103A(c) of such Act, relating to liaison responsibilities
			 regarding post-placement reports and certain adoption cases.(3)Informational
			 responsibilities(A)Database on
			 adoption service providers(i)In
			 generalThe Associate Director shall establish and operate, in
			 conjunction with the Secretary of State, a publicly accessible database of
			 adoption service providers.(ii)AgreementThe
			 Associate Director, the Director, and the Secretary of State shall enter into
			 an agreement under which the Director and the Secretary shall provide, for the
			 database, data on intercountry adoption cases relating to adoption service
			 providers.(iii)ContentsThe
			 database shall include, with respect to each accredited agency and approved
			 person, who is an adoption service provider individually, and to the aggregate
			 of all adoption service providers—(I)information
			 identifying such a provider;(II)information on
			 the accreditation status of an agency, or the approval status of a person, as
			 an adoption service provider;(III)information on
			 the number of applications or petitions filed respecting adoption and the
			 numbers of approvals and denials of the applications or petitions;(IV)the number of
			 substantiated grievances filed with respect to an adoption service provider;
			 and(V)a description of
			 any sanctions an adoption service provider, or corrective actions that the
			 provider is required to take to maintain accreditation or approval described in
			 subclause (II).(B)Database on
			 internationally adopted children(i)In
			 generalThe Associate Director, in conjunction with the Secretary
			 of State, shall establish and operate a database containing data respecting
			 children involved in intercountry adoption cases who have immigrated to the
			 United States.(ii)Information
			 trackingAlthough the data available for adoptions finalized
			 before the date of the enactment of this Act will likely be incomplete, the
			 Associate Director should seek to import available data on all adoptions
			 involving children who are younger than 18 years of age on the date of the
			 enactment of this Act. In operating the database established under clause (i),
			 the Associate Director shall track information about each such child before
			 attaining United States citizenship, including—(I)information
			 identifying a child and the adoptive or prospective adoptive parents,
			 including—(aa)the
			 full name of the child in the country of origin and the full name of the child
			 after the adoption is finalized;(bb)the
			 gender, date of birth, nationality, and citizenship of the child;(cc)the
			 physical address of the child at the time of the adoption; the type of visa
			 issued to the child; and(dd)the
			 date on which the child entered the United States;(II)information on
			 the particular adoption service provider, if any, providing services in the
			 particular case; and(III)information on
			 immigration or citizenship status of the child.(iii)Interagency
			 agreementThe Associate Director, the Director, and the Secretary
			 of State shall enter into an agreement under which the Secretary of State shall
			 provide, for the database, data on intercountry adoption cases concerning the
			 adopted children, and the adoption service providers.103.Transfer of
			 functions and savings provisions(a)DefinitionsIn
			 this section, unless otherwise provided or contextually indicated—(1)the term
			 Federal agency has the meaning given to the term
			 agency under section 551(1) of title 5, United States Code;(2)the term
			 function means any duty, obligation, power, authority,
			 responsibility, right, privilege, activity, or program; and(3)the term
			 office includes any office, administration, agency, institute,
			 unit, organizational entity, or component thereof.(b)Transfer of
			 functionsThere are transferred to the Directorate, all functions
			 described in section 103A(a) of the Intercountry Adoption Act of 2000, as added
			 by section 102(a) of this Act, which were exercised by the Secretary of State
			 before the date of the enactment of this Act (including all related functions
			 of any officer or employee of the Department of State), including functions
			 relating to—(1)the accreditation
			 of agencies and approval of persons to provide adoption services;(2)the management
			 and oversight of investigations related to the operation of such providers;
			 and(3)liaison
			 responsibilities with respect to required post-placement reports.(c)Determinations
			 of certain functions by the Office of Management and BudgetIf
			 necessary, the Director of the Office of Management and Budget shall make any
			 determination with respect to the transfer of functions under subsection
			 (b).(d)Personnel
			 provisions(1)AppointmentsThe
			 Associate Director may appoint and fix the compensation of such officers and
			 employees, including investigators, attorneys, and administrative law judges,
			 as may be necessary to carry out the respective functions transferred under
			 this section. Except as otherwise provided by law, such officers and employees
			 shall be appointed in accordance with the civil service laws and their
			 compensation fixed in accordance with title 5, United States Code.(2)Experts and
			 consultantsThe Associate Director may obtain the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, and compensate such experts and consultants for each day
			 (including travel time) at rates not in excess of the rate of pay for level IV
			 of the Executive Schedule under section 5315 of such title. The Associate
			 Director may pay experts and consultants who are serving away from their homes
			 or regular place of business travel expenses and per diem in lieu of
			 subsistence at rates authorized by sections 5702 and 5703 of such title for
			 persons in Government service employed intermittently.(e)Delegation and
			 assignmentExcept where otherwise expressly prohibited by law or
			 otherwise provided under this section—(1)the Associate
			 Director may—(A)delegate any of
			 the functions transferred to the Associate Director under this section and any
			 function transferred or granted to the Associate Director after the date of the
			 enactment of this Act to such officers and employees of the Directorate as the
			 Associate Director may designate; and(B)authorize
			 successive redelegations of such functions as may be necessary or appropriate;
			 and(2)no delegation of
			 functions by the Associate Director under this subsection or under any other
			 provision of this section shall relieve such Associate Director of
			 responsibility for the administration of such functions.(f)ReorganizationThe
			 Associate Director is authorized—(1)to allocate or
			 reallocate any function transferred under subsection (b) among the officers of
			 the Directorate; and(2)to establish,
			 consolidate, alter, or discontinue such organizational entities in the
			 Directorate as may be necessary or appropriate.(g)RulesThe
			 Associate Director is authorized to prescribe, in accordance with the
			 provisions of chapters 5 and 6 of title 5, United States Code, such rules and
			 regulations as the Associate Director determines necessary or appropriate to
			 administer and manage the functions of the Directorate.(h)Transfer and
			 allocations of appropriations and personnelExcept as otherwise
			 provided under this section and subject to section 1531 of title 31, United
			 States Code, the personnel employed in connection with, and the assets,
			 liabilities, contracts, property, records, and unexpended balances of
			 appropriations, authorizations, allocations, and other funds employed, used,
			 held, arising from, available to, or to be made available in connection with
			 the functions transferred under subsection (b), shall be transferred to the
			 Directorate. Unexpended funds transferred pursuant to this subsection may only
			 be used for the purposes for which the funds were originally authorized and
			 appropriated.(i)Incidental
			 transfersThe Director of the Office of Management and
			 Budget—(1)may, at such time
			 or times as the Director may prescribe—(A)make such
			 determinations as may be necessary with regard to the functions transferred
			 under subsection (b); and(B)make such
			 additional incidental dispositions of personnel, assets, liabilities, grants,
			 contracts, property, records, and unexpended balances of appropriations,
			 authorizations, allocations, and other funds held, used, arising from,
			 available to, or to be made available in connection with such functions, as may
			 be necessary to carry out the provisions of this section; and(2)shall provide
			 for—(A)the termination
			 of the affairs of all entities terminated under this section; and(B)such further
			 measures and dispositions as may be necessary to carry out the purposes of this
			 section.(j)Effect on
			 personnel(1)In
			 generalExcept as otherwise provided under this section, the
			 transfer under this section of full-time personnel (except special Government
			 employees) and part-time personnel holding permanent positions shall not cause
			 any such employee to be separated or reduced in grade or compensation during
			 the 1-year period beginning on the date of such transfer.(2)Executive
			 schedule positionsExcept as otherwise provided under this
			 section, any person who, on the day preceding the date of the enactment of this
			 Act, held a position compensated in accordance with the Executive Schedule
			 prescribed in chapter 53 of title 5, United States Code, and who, without a
			 break in service, is appointed in the Directorate to a position having duties
			 comparable to the duties performed immediately preceding such appointment shall
			 continue to be compensated in such new position at not less than the rate
			 provided for such previous position, for the duration of the service of such
			 person in such new position.(3)Termination of
			 certain positionsAll positions whose functions are transferred
			 under subsection (b) and whose incumbents have been appointed by the President,
			 by and with the advice and consent of the Senate, shall terminate on the date
			 of the enactment of this Act.(k)Savings
			 provisions(1)Continuing
			 effect of legal documentsAll orders, determinations, rules,
			 regulations, permits, agreements, grants, contracts, certificates, licenses,
			 registrations, privileges, and other administrative actions which—(A)have been issued,
			 made, granted, or allowed to become effective by the President, any Federal
			 agency or official thereof, or by a court of competent jurisdiction, in the
			 performance of functions which are transferred under this section; and(B)are in effect on
			 the date of the enactment of this Act, or were final before such date of
			 enactment and are to become effective on or after the date of the enactment of
			 this Act,shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with law by the President, the
			 Associate Director or other authorized official, a court of competent
			 jurisdiction, or by operation of law.(2)Proceedings not
			 affectedNothing in this section may be construed to affect any
			 proceeding, including a notice of proposed rulemaking, or any application for
			 any license, permit, certificate, or financial assistance pending before the
			 Department of State on the effective date of this section, with respect to
			 functions transferred under subsection (b). Orders shall be issued in such
			 proceedings, appeals shall be taken therefrom, and payments shall be made
			 pursuant to such orders, as if this section had not been enacted. Orders issued
			 in any such proceedings shall continue in effect until modified, terminated,
			 superseded, or revoked by a duly authorized official, by a court of competent
			 jurisdiction, or by operation of law. Nothing in this paragraph may be
			 construed to prohibit the discontinuance or modification of any such proceeding
			 under the same terms and conditions and to the same extent that such proceeding
			 could have been discontinued or modified if this section had not been
			 enacted.(3)Suits not
			 affectedNothing in this section may be construed to affect suits
			 commenced before the date of the enactment of this Act. In all such suits,
			 proceedings shall be had, appeals taken, and judgments rendered in the same
			 manner and with the same effect as if this section had not been enacted.(4)Nonabatement of
			 actionsNo suit, action, or other proceeding commenced by or
			 against the Department of State, or by or against any individual in the
			 official capacity of such individual as an officer of the Department of State,
			 shall abate by reason of the enactment of this section.(5)Administrative
			 actions relating to promulgation of regulationsAny
			 administrative action relating to the preparation or promulgation of a
			 regulation by the Department of State relating to a function transferred under
			 subsection (b) may be continued by the Directorate with the same effect as if
			 this section had not been enacted.(l)SeparabilityIf
			 a provision of this section or its application to any person or circumstance is
			 held invalid, neither the remainder of this section nor the application of the
			 provision to other persons or circumstances shall be affected.(m)TransitionThe
			 Associate Director is authorized to utilize—(1)the services of
			 such officers, employees, and other personnel of the Department of State with
			 respect to functions transferred to the Directorate by this section; and(2)funds
			 appropriated to such functions for such period of time as may reasonably be
			 needed to facilitate the orderly implementation of this section.(n)ReferencesReference
			 in any other Federal law, Executive order, rule, regulation, or delegation of
			 authority, or any document of or relating to—(1)the Secretary of
			 State with regard to functions transferred under subsection (b), shall be
			 deemed to refer to the Associate Director; and(2)the Department of
			 State with regard to functions transferred under subsection (b), shall be
			 deemed to refer to the Directorate.(o)Additional
			 conforming amendments(1)Recommended
			 legislationAfter consultation with the appropriate committees of
			 Congress and the Director of the Office of Management and Budget, the Associate
			 Director shall prepare and submit to Congress recommended legislation
			 containing technical and conforming amendments to reflect the changes made by
			 this section.(2)Submission to
			 congressNot later than 180 days after the date of the enactment
			 of this Act, the Associate Director shall submit the recommended legislation
			 referred to under paragraph (1) to Congress.104.Responsibilities
			 of U.S. Citizenship and Immigration Services for adoption-related case
			 processing(a)In
			 generalThe Secretary of Homeland Security, acting through the
			 Director of U.S. Citizenship and Immigration Services—(1)shall be
			 responsible for processing and case-specific decisionmaking on all
			 intercountry adoption cases (up to the point of application for an immigrant
			 visa on behalf of the adopted child), including cases being processed pursuant
			 to the Intercountry Adoption Act of 2000 (42 U.S.C. 14901 et seq.) and section
			 2 of the Intercountry Adoption Universal Accreditation Act of 2012 (42 U.S.C.
			 14925);(2)shall ensure that
			 all intercountry adoption suitability and eligibility determinations of
			 prospective adoptive parents required under subparagraph (F) or (G) of section
			 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)) are made
			 in accordance with standard criteria that comply with the Hague Adoption
			 Convention so that any such determination justifies a Convention adoption or a
			 non-Convention adoption;(3)to the maximum
			 extent possible, and to the extent permitted by the country in which the child
			 resides, shall ensure that all non-Convention adoption cases undergo
			 preprocessing, including—(A)the filing of a
			 petition and the review of a child’s eligibility to immigrate to the United
			 States before the adoption or grant of legal custody (for purposes of
			 emigration and adoption in the United States) of that child is completed in the
			 country of origin; and(B)the completion of
			 all necessary and relevant investigations associated with the petition before
			 the country of origin finalizes the adoption or grants legal custody for
			 purposes of emigration and adoption in the United States;(4)except as
			 provided in paragraph (5), shall be responsible for all case processing steps
			 in Convention and non-Convention adoption petitions on behalf of children whom
			 United States parents propose to immigrate to the United States (except for the
			 processing of immigrant visas), including processing of all necessary Hague
			 Adoption Convention certifications and the final adjudication of the
			 immigration petitions; and(5)may delegate the
			 responsibility for completing certain elements of case adjudication to the
			 Secretary of State if the Department of Homeland Security—(A)cannot adequately
			 complete such elements due to the need for physical presence in the country of
			 origin or other processing-related circumstances; and(B)defines and
			 monitors the parameters for the elements delegated to the Secretary of State
			 and retains final decisionmaking authority.(b)Foreign
			 adoption decrees(1)Convention
			 countriesThe 2-year legal custody and joint residence
			 requirements set forth in section 101(b)(1)(E) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(b)(1)(E)) shall not apply if the documentation
			 submitted on behalf of a child includes—(A)an adoption
			 decree issued by a competent authority (as such term is used in the Hague
			 Adoption Convention) of the child’s country of origin and evidence that the
			 adoption was granted in compliance with the Hague Adoption Convention;
			 or(B)a custody or
			 guardianship decree issued by the competent authority of the child’s country of
			 origin to the adoptive parents, and a final adoption decree, verifying that the
			 adoption of the child was later finalized outside the United States by the
			 adoptive parents, in addition to evidence that the custody or guardianship was
			 granted in compliance with the Hague Adoption Convention.(2)Substantial
			 compliance with hague adoption conventionParagraph (1) shall not
			 apply unless—(A)on the date on
			 which the underlying adoption, custody, or guardianship decree was issued by
			 the child’s country of origin—(i)that country’s
			 adoption procedures complied with the requirements of the Hague Adoption
			 Convention (as determined by the United States central authority); and(ii)the competent
			 authority of the country of origin certified that the adoption is consistent
			 with Article 23 of the Hague Adoption Convention; and(B)the adoption was
			 a Convention adoption that was completed between 2 Convention countries other
			 than the United States.(3)Non-convention
			 countriesThe Secretary of Homeland Security may accept the
			 filing of petitions on behalf of children living in non-Convention countries in
			 the absence of a final adoption decree.(c)Cooperation
			 with foreign governmentsThe Secretary of Homeland Security may
			 interact directly with the central authority of a Convention country or a
			 competent authority of a non-Convention country, as appropriate—(1)to facilitate the
			 processing of intercountry adoption cases, including making habitual residence
			 determinations relevant to children and prospective adoptive parents in
			 adoption proceedings; and(2)to negotiate, in
			 coordination with the Department of State, and to implement bilateral
			 agreements with respect to intercountry adoptions.(d)Amendments to
			 the Intercountry Adoption Act of 2000(1)Transfer of
			 responsibilities to the Secretary of Homeland SecurityThe
			 Intercountry Adoption Act of 2000 (42 U.S.C. 14901 et seq.) is amended—(A)by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security; and(B)in the heading of
			 section 103, by striking Attorney General and inserting
			 Secretary of Homeland
			 Security.(2)Hague
			 convention certificatesSection 301 of such Act (42 U.S.C. 14931)
			 is amended—(A)in subsection
			 (a)—(i)in
			 the subsection heading, by striking Secretary of State and inserting
			 Secretary of Homeland
			 Security; and(ii)in
			 the heading to paragraph (1), by striking Secretary of State and
			 inserting Secretary of
			 Homeland Security; and(B)by striking
			 Secretary of State each place it appears and inserting
			 Secretary of Homeland Security.(3)Clerical
			 amendmentThe table of contents of such Act is amended by
			 striking the item relating to section 103 and inserting the following:Sec. 103. Responsibilities of the
				Secretary of Homeland
				Security..(e)Definition of
			 childSection 101(b)(1) of the Immigration and Nationality Act (8
			 U.S.C. 1101(b)(1)) is amended—(1)in subparagraph
			 (E)—(A)in clause (i), by
			 striking (i) a child adopted while under the age of sixteen
			 years and inserting a child adopted while younger than 18 years
			 of age; and(B)by striking
			 clause (ii).(2)by amending
			 subparagraph (F) to read as follows:(F)(i)a child, younger than
				18 years of age at the time a petition is filed on the child's behalf to accord
				a classification as an immediate relative under section 201(b), and who has
				been adopted in a foreign state that is not a party to the Convention on
				Protection of Children and Co-operation in Respect of Intercountry Adoption,
				done at the Hague May 29, 1993, or who is emigrating from such a foreign state
				to be adopted in the United States by a United States citizen and spouse
				jointly, or by an unmarried United States citizen who is at least 25 years of
				age, if—(I)the Secretary of Homeland Security is
				satisfied that proper care will be furnished the child if admitted to the
				United States;(II)the child’s natural parents (or parent,
				in the case of a child who has 1 sole or surviving parent), or other persons or
				institutions that retain legal custody of the child, have freely given their
				written irrevocable consent to the termination of their legal relationship with
				the child, and to the child's emigration and adoption;(III)the child has a living parent or
				parents who has or have relinquished, or will relinquish, the child voluntarily
				for the purposes of intercountry adoption, and the parent or parents are
				incapable of providing proper care for the child;(IV)the Secretary of Homeland Security,
				after considering whether there is a petition pending to confer immigrant
				status on one or both natural parents, is satisfied that the purpose of the
				adoption is to form a bona fide parent-child relationship, and the parent-child
				relationship of the child and the natural parents has been terminated;
				and(V)in the case of a child who has not been
				adopted—(aa)the competent authority of the
				foreign state has approved the child’s emigration to the United States for the
				purpose of adoption by the prospective adoptive parent or parents; and(bb)the prospective adoptive parent or
				parents has or have complied with any preadoption requirements of the child’s
				proposed residence; and(ii)except that no natural parent or
				prior adoptive parent of any such child shall thereafter, by virtue of such
				parentage, be accorded any right, privilege, or status under this
				chapter;;
				and(3)in subparagraph
			 (G)—(A)in the matter
			 preceding clause (i), by striking 16 and inserting
			 18;(B)in clause
			 (i)—(i)in
			 subclause (II), by striking because of the death or disappearance of,
			 abandonment or desertion by, the other parent; and(ii)in
			 subclause (III), by striking two living natural parents, the natural
			 parents are and inserting a living parent or parents, who have
			 relinquished or will relinquish the child voluntarily for the purposes of
			 intercountry adoption, the parent or parents are;(C)in clause (ii),
			 by striking ; or and inserting a period; and(D)by striking
			 clause (iii).(f)Relative
			 adoptions; waiver authoritySection 502 of the Intercountry
			 Adoption Act (42 U.S.C. 14952) is amended to read as follows:(a)Authority To
				establish alternative procedures for adoption of children by
				relativesNot later than 2 years after the date of the enactment
				of the Children in Families First Act of
				2013, the Secretary of Homeland Security shall establish, by
				regulation, alternative procedures for completing the intercountry adoption of
				children by United States citizens who are related to such children by blood,
				marriage, or adoption.(b)Waiver
				authorityThe Secretary of Homeland Security, acting through the
				Director of U.S. Citizenship and Immigration Services, may waive, on a
				case-by-case basis, applicable requirements for meeting the definition of a
				child under subparagraph (E), (F), or (G) of section 101(b)(1) of the
				Immigration and Nationality Act (8 U.S.C. 1101(b)(1)), or regulations issued
				with respect to such definitions, in the interests of justice or to prevent or
				respond to the threat of grave physical or emotional harm to the child if the
				petitioner establishes that—(1)the child
				substantially complies with the requirements under one of such subparagraphs;
				and(2)such a waiver
				would be in the child’s best
				interests..(g)Determination
			 of applicability of the Hague Adoption Convention in certain
			 casesThe Secretary of Homeland Security, acting through the
			 Director of U.S. Citizenship and Immigration Services, may determine, on a
			 case-by-case basis, that a specific intercountry adoption case may proceed as a
			 non-Convention adoption if—(1)the child’s
			 country of origin or habitual residence is a Convention country;(2)the central
			 authority of the child’s country of origin or habitual residence has issued, or
			 will issue, an adoption decree which that country considers to be legal and
			 valid under that country’s laws to the United States adoptive or prospective
			 adoptive parents; and(3)the central
			 authority of the child’s country of origin or habitual residence has informed
			 the Secretary or the Director that it does not consider the specific case to
			 fall within the scope of the Hague Adoption Convention.(h)Special use of
			 parole authority(1)In
			 generalThe Secretary of Homeland Security, acting through the
			 Director of U.S. Citizenship and Immigration Services, may grant parole to a
			 child if the Secretary or the Director determines that—(A)the child’s
			 circumstances indicate that immediate unification with the parties seeking
			 parole is in the child’s best interests;(B)waiting to
			 complete other, more time consuming immigration processing could be
			 significantly harmful to the child’s well-being;(C)the party or
			 parties seeking parole on behalf of the child—(i)have a
			 pre-existing legal relationship with the child, as evidenced by an adoption
			 decree or a custody order; or(ii)demonstrate a
			 pre-existing relationship with the child and an intent to establish a legal
			 relationship with the child, which may be evidenced by—(I)a familial
			 relationship with the child;(II)a close personal
			 relationship with the child, such as—(aa)being matched
			 with the child for an international adoption by an adoption service provider or
			 the competent authority of the child’s country of origin; or(bb)documentation
			 showing that the child’s parents, if deceased or otherwise incapacitated and
			 unable to provide proper care for the child, intended for the parties seeking
			 parole to take custody of the child; or(III)the filing of
			 adoption-related applications or petitions related to the adoption of the
			 child; and(D)the child will
			 receive proper care in the United States by the party or parties who seek
			 parole on behalf of the child, based on a review of the suitability of the
			 party or parties, which may include background check or completion of a home
			 study conducted by a competent authority.(2)Meeting the
			 2-year periods for the purposes of filing an immediate relative petition on
			 behalf of an adopted childIf a child is granted parole under
			 paragraph (1), is subsequently adopted by the parties who sought parole, and
			 such parties seek permanent immigration status for the child under section
			 101(b)(1)(E) of the Immigration and Nationality Act (8 U.S.C.
			 1101(b)(1)(E))—(A)the 2-year period
			 for legal custody of the child shall begin to accrue on the effective date of a
			 grant of custody in the child’s country of origin or habitual residence or in
			 the United States;(B)the 2-year period
			 for physical custody of the child shall begin to accrue on the date on which
			 the party or parties seeking parole for the child begin joint residence with
			 the child, in the child’s country of origin or habitual residence or in the
			 United States; and(C)the 2-year
			 periods of joint residence and legal custody may accrue within or outside the
			 United States.(i)RulemakingThe
			 Secretary of Homeland Security, in consultation with the Secretary of State and
			 the Director of U.S. Citizenship and Immigration Services, shall issue
			 regulations to carry out this section and the amendments made by this
			 section.IIAnnual
			 reporting201.Annual report
			 on children living without families(a)In
			 generalNot later than September 30, 2014, and annually
			 thereafter, the Secretary of State, in consultation with the Director of the
			 United States Agency for International Development and the Secretary of State,
			 shall submit a report to the Committee on
			 Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of
			 Representatives that—(1)identifies the
			 number of children living without families; and(2)describes the
			 degree to which the various family permanence solutions are being
			 utilized.(b)ContentThe
			 report required under subsection (a) shall include—(1)a description of
			 the world’s unparented children, including—(A)a description and
			 quantitative analysis of the world’s unparented children by country,
			 identifying the nationality of the children physically present in each country
			 and distinguishing among children who are citizens of the country, noncitizen
			 children lawfully present in the country, and noncitizen children unlawfully in
			 the country, irrespective of a child’s particular immigration status;(B)available data
			 about such children broken into detailed categories and including—(i)information on
			 their nationality, age, gender, and status;(ii)whether they
			 have a living parent or parents and the status of those parents;(iii)whether the
			 unparented children are considered abandoned, separated, relinquished, or have
			 some other status;(iv)whether they are
			 institutionalized or homeless;(v)information on
			 how they are documented, including through birth registries, orphanage
			 registries, United Nations High Commissioner for Refugees registration, or
			 identity cards; and(vi)an
			 assessment of their living conditions based on indicators such as crude
			 mortality rate, malnutrition rate, or other similar indicators;(2)a review of the
			 previous fiscal year’s programming in support of appropriate, protective, and
			 permanent family care solutions, including project descriptions for each
			 project by country, goals of each project, amount awarded for each project, and
			 evaluation of outcomes during the fiscal year;(3)an action plan
			 covering proposed programming and activities for the next fiscal year in
			 support of family permanency solutions, including goals for each country in
			 which programming will occur, proposed allocations of resources by country,
			 types of projects proposed by country, amounts of awards proposed for each
			 project, and desired outcomes for each country;(4)a review of
			 trends over the last five years, including changes in the numbers and locations
			 of unparented children and the reasons for the changes, such as new refugee
			 arrivals, growing numbers of children abandoned at birth, and decreases in
			 number of children in institutions;(5)an overall
			 analysis of highest priority situations of concern for unparented children,
			 including analysis of whether the children are in a location that provides a
			 cooperative environment for assistance programming and intercountry
			 adoptions;(6)a description of
			 how intercountry adoption and refugee resettlement for unparented refugee
			 children has played a role in each country over the last 10 years and the
			 current status of such programs, including analysis of the situation with
			 respect to the Hague Adoption Convention and how the Convention has affected
			 intercountry adoptions from the country;(7)aggregate
			 reporting on intercountry adoptions to the United States, distinguishing
			 between Convention adoptions and non-Convention adoptions and including—(A)the total number
			 of intercountry adoptions involving immigration to the United States by year
			 over the past 10 years and projected data for the next fiscal year,
			 distinguishing between Convention and non-Convention adoptions, including
			 aggregate data on the country from which each child emigrated, the State of
			 residence of the adoptive parents, and the country in which the adoption was
			 finalized;(B)the number of
			 intercountry adoptions involving emigration from the United States, regardless
			 of whether the adoption occurred under the Convention and distinguishing
			 between Convention and non-Convention adoptions, including the country to which
			 each child immigrated and the State from which each child emigrated;(C)the average time
			 required for completion of the immigration portion of intercountry adoptions,
			 distinguishing between Convention and non-Convention adoptions, calculated as
			 the time between filing of the initial immigration-related adoption petition on
			 behalf of a child and the approval of that child’s immigrant visa; and(D)the range of
			 adoption fees charged in connection with intercountry adoptions involving
			 immigration to the United States and the median of such fees; and(8)such additional
			 information as may be requested by members of the
			 Committee on Foreign Relations of the
			 Senate and the Committee on
			 Foreign Affairs of the House of Representatives.(c)ConsultationsTo
			 the extent possible, designated representatives of the President should meet
			 with members of the Committee on Foreign
			 Relations of the Senate and the
			 Committee on Foreign Affairs of the House of
			 Representatives not later than 2 weeks before the Secretary of
			 State submits the report required under subsection (a) to discuss the
			 information described in subsection (b). The substance of such consultations
			 should be printed in the Congressional Record.(d)RepealSection
			 104 of the Intercountry Adoption Act (42 U.S.C. 14914) is repealed.202.Country
			 reports regarding severe forms of traffickingSection 502B(h)(1)(B) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2304(h)(1)(B)) is amended by adding at the
			 end the following:(x)What steps the government of that
				country has taken to reduce the number of children living outside of family
				care.(xi)What steps the government of that
				country has taken to reduce the number of children abused, neglected, or
				exploited..IIIPromotion of a
			 comprehensive approach for children in adversity301.Establishment
			 of a USAID Center for Excellence for Children in Adversity(a)Center for
			 Excellence for Children in Adversity(1)In
			 generalThere is established within the United States Agency for
			 International Development a Center of Excellence on Children in
			 Adversity.(2)CoordinatorThe
			 Center for Excellence shall be headed by the Children in Adversity Coordinator,
			 who shall be appointed by the Secretary of State, in consultation with the
			 Administrator of the United States Agency for International Development.(3)ObjectivesThe
			 Center of Excellence on Children in Adversity shall work in consultation with
			 the Assistant Secretary of the Bureau of Vulnerable Children and Family
			 Security of the Department of State to promote greater United States Government
			 coherence and accountability for whole-of-government assistance to children in
			 adversity and ensure that United States foreign assistance and development
			 programs are focused on the following objectives:(A)The sound
			 development of children through the integration of health, nutrition, and
			 family support.(B)Supporting and
			 enabling families to care for children through family preservation,
			 reunification, and support of kinship care, guardianship, and domestic and
			 intercountry adoption.(C)Facilitating the
			 efforts of national governments and partners to prevent, respond to, and
			 protect children from violence, exploitation, abuse, and neglect.(4)AuthoritiesThe
			 Children in Adversity Coordinator, acting through nongovernmental organizations
			 (including faith-based and community-based organizations), partner country
			 finance, health, education, social welfare, and other ministries, and relevant
			 executive branch agencies, is authorized to—(A)operate
			 internationally to carry out the programs and activities outlined in the Action
			 Plan for Children in Adversity;(B)provide grants
			 to, and enter into contracts and cooperative agreements with, nongovernmental
			 organizations (including faith-based organizations) to carry out this section;
			 and(C)transfer and
			 allocate United States Agency for International Development funds that have
			 been appropriated for the purposes described in subparagraphs (A) and
			 (B).(5)FunctionsIn
			 consultation with the Assistant Secretary of the Bureau of Children's Affairs in
			 the Department of State, the Children in Adversity Coordinator shall, through
			 the Center of Excellence—(A)facilitate
			 program and policy coordination related to the goals and objectives of the
			 Action Plan for Children in Adversity among relevant executive branch agencies
			 and nongovernmental organizations by auditing, monitoring, and evaluating such
			 programs;(B)ensure that each
			 relevant executive branch agency undertakes responsibility for activities
			 related primarily to those areas in which the agency has the greatest
			 expertise, technical capability, and potential for success;(C)coordinate
			 relevant executive branch agency activities related to the Action Plan for
			 Children in Adversity;(D)establish due
			 diligence criteria for all recipients of funds appropriated by the United
			 States Government for assistance to children in adversity; and(E)oversee the
			 administration of the priority country demonstration program as described in
			 subsection (f).(6)AssistanceThe
			 President is authorized to provide assistance, including through international,
			 nongovernmental, or faith-based organizations, for programs in developing
			 countries—(A)to increase the
			 percentage of children achieving age-appropriate growth and developmental
			 milestones;(B)to increase the
			 percentage of children under 5 years of age demonstrating secure attachment
			 with a primary caregiver;(C)to integrate
			 health, nutrition, developmental protections, and caregiving support for
			 vulnerable children and their families;(D)to increase the
			 percentage of children living within appropriate, permanent, safe, and
			 protective family care, through family preservation and reunification, and
			 through kinship care, guardianship, and domestic and intercountry adoption, and
			 to reduce the percentage of children living in institutions;(E)to increase the
			 percentage of families providing adequate nutrition, education opportunities,
			 care, and protection for their children;(F)to reduce the
			 percentage of children who experience violence, exploitation, abuse, and
			 neglect;(G)to increase the
			 percentage of children who receive appropriate care and protection after
			 experiencing violence, exploitation, abuse, or neglect;(H)to increase
			 public awareness that violence, exploitation, abuse, or neglect of children as
			 unacceptable;(I)to increase the
			 percentage of countries that ratify and implement relevant conventions or
			 formally adopt internationally recognized principles, standards, and procedural
			 safeguards to protect children from violence, exploitation, abuse, and
			 neglect;(J)to increase the
			 percentage of children who have legal documentation and birth
			 registration;(K)to increase the
			 number of laws, policies, and practices in partner states that promote and
			 strengthen child welfare and protection at household, community, and national
			 levels is increased;(L)to increase
			 national and local human resource capacity for child welfare and
			 protection;(M)to increase the
			 number of national and community systems effectively monitoring child welfare
			 and protection concerns, programs, and outcomes;(N)to encourage and
			 assist in the collection of data related to children outside of family
			 care;(O)to increase the
			 number of prevalence studies that measure and track trends in children’s
			 exposure to violence, exploitation, abuse, and neglect;(P)to increase the
			 number of published outcome/impact evaluations on interventions to assist
			 children outside of family care or minimize exposure to violence, exploitation,
			 abuse, and neglect that can be generalized to larger target groups;(Q)to increase the
			 number of national governments and universities leading rigorous data
			 collection, research, and monitoring and evaluation studies related to child
			 welfare and protection; and(R)to increase the
			 number of United States Government-supported interventions for children in
			 adversity designed using data from rigorous research methodologies.(b)Monitoring and
			 evaluation(1)Establishment
			 of systemTo maximize the sustainable development impact of
			 assistance authorized under this section, and pursuant to the primary objective
			 of the Action Plan for Children in Adversity, the President shall establish a
			 monitoring and evaluation system to measure the effectiveness of United States
			 assistance to children in adversity.(2)RequirementsThe
			 monitoring and evaluation system shall—(A)be aligned with
			 the objectives and outcomes outlined by the Action Plan for Children in
			 Adversity; and(B)provide a basis
			 for recommendations for adjustments to the assistance provided under this
			 part.(c)Priority
			 Country Demonstration Program(1)In
			 generalThe Administrator of the United States Agency for
			 International Development, in consultation with the Secretary of State, shall
			 establish and carry out a priority country demonstration program implementing
			 the Action Plan for Children in Adversity over a period of 5 years in at least
			 6 countries.(2)PurposesThe
			 purposes of the programs established under subparagraph (1) shall be—(A)to demonstrate
			 how research-based policies and programs to achieve the core objectives of the
			 Action Plan for Children in Adversity can be successfully implemented on a
			 national level;(B)to establish
			 model programs that, once tested for efficacy, will be available for
			 replication on a global basis;(C)to identify a
			 comprehensive series of interventions which result in meeting the outcomes and
			 objectives of the Action Plan for Children in Adversity; and(D)to determine
			 which in-country factors advance or negate the successful achievement of the
			 outcomes and objectives of the action plan.(3)Criteria for
			 selection of countriesThe criteria for selection of countries
			 shall include—(A)magnitude and
			 severity of the problems to be addressed;(B)partner country
			 interest in participation in a comprehensive implementation of all 3 goals of
			 the Action Plan for Children in Adversity, including, with respect to the
			 second objective (Families First), expressed willingness to support the full
			 complement of permanence solutions (including family preservation,
			 reunification, kinship care, guardianship, and domestic and intercountry
			 adoption), and commitments to support and allow monitoring and evaluation, as
			 well as transparent reporting;(C)potential to
			 leverage bilateral, multilateral, and foundation investments;(D)potential to
			 leverage other United States development investments;(E)regional
			 diversity to maximize learning opportunities; and(F)level of economic
			 development, with a focus on low- and middle-income countries.(d)Repeals(1)Assistance to
			 orphans and other vulnerable childrenSection 135 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2152f) is repealed.(2)Annual
			 reportSection 5 of the Assistance for Orphans and Other
			 Vulnerable Children in Developing Countries Act of 2005 (22 U.S.C. 2152g) is
			 hereby repealed.IVFunding and effective dates401.Authorization
			 of appropriations(a)Realignment of
			 certain international child welfare responsibilities and functions(1)In generalSubject to subsection (c), there are authorized to be appropriated $30,000,000 for each of the fiscal years 2014 through 2018 to carry out title I.(2)Availability of fundsAmounts appropriated pursuant to paragraph (1) shall remain available until
			 expended.(3)Use of
			 fundsAmounts appropriated pursuant to paragraph (1) may be
			 used—(A)to carry out title I; and(B)for contributions
			 to the activities of international organizations, nongovernmental
			 organizations, and faith-based organizations for assistance to or on behalf of
			 children in adversity who are outside the United States.(b)Center for
			 Excellence for Children in AdversitySubject to subsection (c), there are authorized to be appropriated to the
			 Administrator of the United States Agency for International Development $30,000,000 for each of the fiscal years 2014 through 2018 to carry out section 301.(c)Limitations on use of fundsNone of the amounts appropriated pursuant to subsection (a) or (b) may be awarded to the United Nations or any of its subsidiaries. Not more than 2 percent of such amounts may be used for administrative expenses.(d)Availability of
			 other fundsUnobligated balances of funds made available to carry
			 out activities under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et
			 seq.)—(1)may be made
			 available for the purposes set forth in subsection (a)(2); and(2)may be
			 consolidated with appropriations appropriated pursuant to subsection
			 (a)(1).(e)Focus of
			 assistanceAssistance provided under this Act—(1)shall focus
			 primarily on promoting international child welfare, as set forth in this Act,
			 for all children in adversity; and(2)may be provided
			 on such terms and conditions as the President determines appropriate.402.Effective dates(a)Effective upon enactmentSections 104 and 202 and title III and IV shall take effect on the date of the enactment of this Act.(b)Delayed effective dateSections 101, 102, 103, and 201 shall take effect on the date that is 1 year after the date of the enactment of this Act.